                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 UNITED STATES OF AMERICA,                    :      Case No. 1:96-cr-127
                                              :
 vs.                                          :      Judge Timothy S. Black
                                              :
 QUINCY DENNIS,                               :
                                              :
        Defendant.                            :

       ORDER GRANTING SENTENCING REDUCTION AND RELEASE

       This case is before the Court on the joint motion of the parties for a reduction of

Defendant’s sentence to time served and immediate release, pursuant to the First Step Act

(the “Act”). (Doc. 88).

       The Act applies “to any defendant who, prior to August 3, 2010, was convicted of

an offense for which the Fair Sentencing Act would have reduced the statutory penalties.”

United States v. Glore, 371 F. Supp. 3d 524, 527 (E.D. Wis. 2019). Specifically, the Act

provides that, “[a] court that imposed a sentence for a covered offense may, on motion of

the defendant, … the attorney for the Government, or the court, impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220;

124 Stat. 2372) were in effect at the time the covered offense was committed.” Pub. L.

No. 115-391. “The Act permits, but does not require, that the Court reduce the sentences

of those who are eligible for a reduction under the Act.” United States v. Dewitt, No.

3:12-CV-183, 2019 WL 2537292, at *1 (S.D. Ohio June 20, 2019).

       Here, the parties are in agreement that Defendant is eligible for and should receive

a reduction in sentence as permitted under the Act. Further, the Court, having considered
the motion, and taking into account the purpose and policy of the Act and the sentencing

factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, finds that

the motion is well-taken.

         Based upon the foregoing, the joint motion for reduction of sentence and

immediate release (Doc. 88) is GRANTED.1 Accordingly, Defendant Quincy Dennis’s

sentence is hereby reduced to a sentence of TIME SERVED, followed by a term of five

years of supervised release, subject to standard and special conditions as set forth in the

Amended Judgment. (Doc. 92).2

         The Court further ORDERS Defendant Quincy Dennis’s IMMEDIATE

RELEASE from custody.

         IT IS SO ORDERED.

Date: 12/11/2019
                                                                Timothy S. Black
                                                                United States District Judge




1
    Defendant’s pro se motion for relief from the judgment (Doc. 79) is DENIED as moot.
2
  As a special condition of supervised release, this Court ordered Defendant to reside in a
residential reentry center for the first six month of supervision. (Doc. 92 at 5). The Court has
since ordered that the United States Probation Office conduct a home visit for Defendant and,
upon the Probation Office’s assessment and recommendation, the Court is prepared to suspend
the condition requiring residence in a reentry center and permit Defendant to reside with his
family.

                                                2
